NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 16-1073
                                      _____________

     In re: LAWRENCE E. FELDMAN f/d/b/a Lawrence E. Feldman & Associates,
                    Attorney at Law; ROBYN FELDMAN,
                                                Debtors

                          AMERICAN ASSET FINANCE LLC,
                                               Appellant

                                             v.

                               LAWRENCE E. FELDMAN

                                      _____________

                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2-14-cv-05267)
                      District Judge: Honorable C. Darnell Jones, II
                                    ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   March 28, 2017

            Before: AMBRO, VANASKIE, and RESTREPO, Circuit Judges.

                                  (Filed: April 14, 2017)

                                     ______________

                                        OPINION*
                                     ______________

       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
RESTREPO, Circuit Judge.

       This appeal concerns an individual adversary action by a creditor against a debtor

in a bankruptcy matter. The Bankruptcy Court granted summary judgment in favor of the

creditor in the adversary action. The District Court, on review, vacated the Bankruptcy

Court’s decision and remanded the case for further proceedings. Because the District

Court’s order was not a final, appealable order under 28 U.S.C. § 158, we must dismiss

this appeal for lack of appellate jurisdiction.

                                                  I

       Appellee-Debtor Lawrence E. Feldman and his wife Robyn Feldman filed for

Chapter 7 bankruptcy in February 2013 in United States Bankruptcy Court for the

Eastern District of Pennsylvania. The Feldmans listed in their bankruptcy petition a debt

of $407,433.76 owed to Appellant-Creditor American Asset Finance, LLC (“AAF”).

This debt represented a judgment obtained by AAF against Mr. Feldman in 2012 in New

Jersey state court. In May 2013, AAF filed an adversary complaint with the Bankruptcy

Court, objecting to the discharge of the debt under 11 U.S.C. § 523. After the

Bankruptcy Court dismissed AAF’s original complaint without prejudice, AAF filed an

amended adversary complaint in November 2013, again objecting to the discharge of the

debt under 11 U.S.C. § 523. Mr. Feldman answered the complaint, and AAF filed a

motion for summary judgment.

       The Bankruptcy Court granted summary judgment for AAF in July 2014, finding

that the New Jersey judgment collaterally estopped Mr. Feldman from arguing that his

debt to AAF was non-dischargeable under 11 U.S.C. § 523. Mr. Feldman appealed the

                                                  2
Bankruptcy Court’s decision to the United States District Court for the Eastern District of

Pennsylvania.

       The District Court, in July 2015, found that collateral estoppel did not apply

to the New Jersey judgment, vacated the Bankruptcy Court’s summary judgment

opinion, and remanded the case to the Bankruptcy Court for further proceedings.

AAF appealed the District Court’s order to this Court in January 2016, contending

that the District Court incorrectly decided the collateral estoppel issue.

                                              II

       Before reaching the merits of the collateral estoppel issue presented on appeal, we

must decide whether, pursuant to 28 U.S.C. § 158(d), we have jurisdiction to hear this

appeal of the District Court’s order.1 “To determine whether we have appellate

jurisdiction over a district court’s order in a bankruptcy proceeding, our approach has

been to first examine whether the underlying bankruptcy court order is final. If it is, we

then examine whether the district court’s order is final or appealable.” In re Truong, 513

F.3d 91, 93 (3d Cir. 2008) (per curiam). There is no dispute in this case that the

Bankruptcy Court order awarding summary judgment was an appealable order. The

parties dispute instead whether the District Court’s order vacating the Bankruptcy Court’s

summary judgment decision was a final, appealable order under 28 U.S.C. § 158(d).




       1
         Section 158(d) grants jurisdiction in bankruptcy cases to courts of appeals in
order to review “final decisions, judgments, orders, and decrees” entered by the district
courts. 28 U.S.C. § 158(d). Section 158(a) grants the district courts jurisdiction to hear
appeals from final orders of the bankruptcy courts. 28 U.S.C. § 158(a).
                                              3
       Generally speaking, the concept of finality is more “relaxed” in the bankruptcy

context than in other types of civil litigation. Buncher Co. v. Official Comm. of

Unsecured Creditors of GenFarm Ltd. P’Ship IV, 229 F.3d 245, 249-50 (3d Cir. 2000).

This broader and more flexible interpretation of finality, our Court has explained, better

accommodates the pragmatic considerations that are unique to bankruptcy law, which

typically involves protracted litigation by multiple parties with different claims. Truong,

513 F.3d at 93-94. “But ‘[d]espite th[e] relaxed view of finality in the bankruptcy setting

as a whole, the general antipathy toward piecemeal appeals still prevails in individual

adversary actions.’” Id. (quoting In re Natale, 295 F.3d 375, 378-79 (3d Cir. 2002)).

Accordingly, “an order in an individual adversary proceeding” should be viewed like an

order in any other “routine” civil proceeding, in that it “is not final unless it ‘ends the

litigation on the merits and leaves nothing more for the court to do but execute the

judgment.’” Id. (quoting Bethel v. McAllister Bros., Inc., 81 F.3d 376, 381 (3d Cir. 1996)

(emphasis added)). In other words, “[o]rders that do not fully adjudicate [the] specific

adversary proceeding or that require further factual development are governed by the

ordinary finality precepts of routine civil litigation.” Id. (quoting United States v.

Nicolet, Inc., 857 F.2d 202, 206-07 (3d Cir. 1988)).

       Here, the District Court’s order did not fully and finally resolve AAF’s adversary

proceeding against Mr. Feldman. As Mr. Feldman points out in his briefing, the District

Court’s remand to the Bankruptcy Court demands significantly more of the Bankruptcy

Court than executing a judgment or completing ministerial tasks. The Bankruptcy Court

must determine on the merits, through additional fact-finding, whether Mr. Feldman’s

                                               4
failure to pay its full debt to AAF was “willful and malicious” and thus non-

dischargeable under 11 U.S.C. § 523(a)(6).2 Therefore, we hold that we do not have

appellate jurisdiction at this juncture.

                                             III

       Because the District Court’s order here was not a final order pursuant to 28 U.S.C.

§ 158(d), this appeal will be dismissed for lack of appellate jurisdiction.




       2
        AAF does not challenge Mr. Feldman’s assessment of the Bankruptcy Court’s
duties on remand.
                                              5